       Case 2:20-cv-00038-BMM-JTJ Document 1 Filed 08/12/20 Page 1 of 9



Ian McIntosh
Mac Morris
CROWLEY FLECK PLLP
1915 South 19th Avenue
P.O. Box 10969
Bozeman, MT 59719-0969
Telephone: (406) 556-1430
imcintosh@crowleyfleck.com
wmorris@crowleyfleck.com
Attorneys for Trout on the Fly
    and Nathaniel Stevane

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

In the Matter of the Complaint of Trout        Cause No.:
on the Fly, LLC and Nathaniel Stevane,
as owners and/or owners pro hac vice of        COMPLAINT FOR
2012 SeaArk, Model: 1652-SLD, 16’
                                               EXONERATION FROM OR
long 52” wide; VIN/HIN –
S0M35905D212,                                  LIMITATION OF LIABILITY

Plaintiffs,

For Exoneration From or Limitation of
Liability.


       COME NOW Plaintiffs TROUT ON THE FLY, LLC and NATHANIEL

STEVANE, as owners and/or owners pro hac vice of the 2012 SeaArk, Model:

1652-SLD, 16’ long 52” wide, VIN/HIN – S0M35905D212. (hereafter,

“Plaintiffs”) in this admiralty action, alleging as follows:
      Case 2:20-cv-00038-BMM-JTJ Document 1 Filed 08/12/20 Page 2 of 9



      1.     This is an action for exoneration from, or limitation of, liability under

46 U.S.C. § 30501 et seq., a case of admiralty and maritime jurisdiction, as

hereinafter more fully appears, and is within the meaning of 28 U.S.C. § 1333,

Rule 9(h) of the Federal Rules of Civil Procedure, and Rule F of the Supplemental

Rules for Admiralty and Maritime Claims and Asset Forfeiture Actions of the

Federal Rules of Civil Procedure.

      2.     Plaintiff Trout on the Fly, LLC, is, and at all times relevant to this

action was, a business entity doing business within, among others, Lewis and Clark

County, in the State of Montana, and was the owner or owner pro hac vice of the

2012 SeaArk, Model: 1652-SLD, 16’ long 52” wide, VIN/HIN – S0M35905D212

(hereafter, the “Boat”).

      3.     Plaintiff Nathaniel Stevane is an individual residing within Gallatin

County, in the State of Montana, and is, and at all relevant times was, the owner or

owner pro hac vice of 2012 SeaArk, Model: 1652-SLD, 16’ long 52” wide,

VIN/HIN – S0M35905D212, which was at all relevant times located within the

jurisdictional waters of Lewis and Clark County, in the State of Montana, upon

Holter Lake, an impoundment of the navigable waters of the Missouri River. The

Boat is currently located in Gallatin County, Montana.

      4.     Plaintiffs are informed and believe and thereon allege that 2

passengers were onboard the Boat at the time of the incident alleged herein, and


                                                                                      -2
      Case 2:20-cv-00038-BMM-JTJ Document 1 Filed 08/12/20 Page 3 of 9



that there were approximately 3 passengers on 3 other boats concurrently engaged

in the same recreational fishing activity. Plaintiffs are therefore informed and

believe, and on that basis allege, that there are at least 2 potential claimants in this

action.

      5.     Plaintiffs are informed and believe that one of the passengers, Craig

Bristle, died during the incident voyage described herein. Although Bristle was

not a passenger on Plaintiffs’ Boat at the time of the incident, and although the

Boat played no part in the events described below, Carol Bristle, acting as Bristle’s

surviving wife and the personal representative of his estate, has filed suit against

Plaintiffs. Plaintiffs are informed and believe, and on that basis allege, that the

action just described was filed on July 2, 2020, in the State of Montana’s

Eighteenth Judicial District Court for Gallatin County, Montana. Plaintiffs’ first

written notice of that claim – or of any claim arising out of the incident alleged

herein – came in the form of written correspondence from the Thurman Law Firm,

dated February 13, 2020, in which that firm identified itself as having been

retained to represent Bristle’s family with respect to the claim just described.

      6.     Plaintiffs are unaware of the true names and identities of fictitiously-

named DOES 1 through 20, inclusive, and therefore sue them under such fictitious

names.




                                                                                       -3
      Case 2:20-cv-00038-BMM-JTJ Document 1 Filed 08/12/20 Page 4 of 9



      7.     There are no known liens or mortgages on the Boat, nor is there any

pending freight or hire.

      8.     Neither the Boat, nor its appurtenances, nor its gear were damaged,

destroyed, or lost during the incident voyage described herein. Instead, they

remain tight, staunch, seaworthy and strong.

      9.     On information and belief, Plaintiffs allege the Boat, its

appurtenances, and its gear had a value of $19,000 at the conclusion of the incident

voyage described herein.

      10.    At all times, Plaintiffs used reasonable care to make the Boat

seaworthy, and she was at all relevant times, tight, staunch, strong, fully and

properly manned, equipped and supplied, and in all respects seaworthy and fit for

the service in which she was engaged.

      11.    On information and belief, Plaintiffs allege that at approximately 0930

hours on April 28, 2019, the Boat, along with three other boats (including the boat

on which Bristle was a passenger) departed the Gates of the Mountains Marina in

Montana and headed southwest across the waters of Holter Lake, an impoundment

of the navigable waters of the Missouri River, to engage in a recreational fishing

trip. Plaintiffs are informed and believe, and on that basis allege, that one of the

other boats took on water while crossing the lake, ultimately causing that boat to

capsize. Plaintiffs are further informed and believe, and thereupon allege, that a


                                                                                       -4
      Case 2:20-cv-00038-BMM-JTJ Document 1 Filed 08/12/20 Page 5 of 9



second boat attempted a rescue, but also capsized in the process. Bristle, who

Plaintiffs are informed and believe, and thereupon allege, was a passenger on the

second capsized boat, drowned at or shortly after the time that second boat

capsized. Plaintiffs are informed and believe, and thereupon allege, that one or

more of the other passengers on the two capsized boats suffered hypothermia. The

Boat, which was in front of these other two boats at the time of the incident just

described, had no notice of the events unfolding astern of the Boat, and played no

part in the rescue attempt.

      12.    Prior to and at the inception of the voyage, the Boat was tight,

staunch, seaworthy, and strong, and in all respects fit for the intended trip. The

Boat was not under charter, had no cargo aboard and thus earned no freight or hire

for the incident voyage within the meaning of Rule F of the Supplemental Rules

for Admiralty and Maritime Claims and Asset Forfeiture Actions and 46 U.S.C. §

30501 et seq.

      13.    Plaintiffs are informed and believe, and thereon allege, that no one

other than Bristle’s alleged survivors have filed suit against Plaintiffs.

      14.    The incident and events described hereinabove, and all allegedly

consequential injuries, damages, and deaths purportedly arising therefrom,

occurred without the privity and knowledge of these Plaintiffs, and were not

caused or contributed to by any negligence, fault, or knowledge on the part of


                                                                                     -5
       Case 2:20-cv-00038-BMM-JTJ Document 1 Filed 08/12/20 Page 6 of 9



Plaintiffs, or anyone for whom Plaintiffs may be responsible, at or prior to the

commencement of the above-described voyage.

      15.    Plaintiffs desire to invoke the benefits of exoneration from or

limitation of liability provided by 46 U.S.C. § 30501 et seq., and in the same

proceeding Plaintiffs desire to contest their liability, and the liability of the Boat,

for any alleged loss or damages arising out of the aforesaid incidents and events.

      16.    Plaintiffs are informed and believe, and on that basis allege, that the

Boat, its appurtenances, gear, and pending freight had a value of $19,000 at the

conclusion of the voyage described herein. Pursuant to Rule F(1) of the

Supplemental Rules for Admiralty and Maritime Claims and Forfeiture Actions,

Plaintiffs have, or upon Order of this Court will, deposit with the Court, for the

benefit of claimants, a sum equal to the value of Plaintiffs’ interest in the Boat and

its pending freight, as well as such security for costs and interest at the legal rate of

6% per annum.

      17.    Not more than six months have elapsed between Plaintiffs’ receipt of

written notice of any claim or suit arising out of the aforementioned incident and

the filing of this action for exoneration from or limitation of liability.

      WHEREFORE, Plaintiffs pray as follows:

      1.     That the Court enter an order directing the issuance of a monition to

all persons asserting claims against Plaintiffs and/or the Boat with respect to the


                                                                                          -6
      Case 2:20-cv-00038-BMM-JTJ Document 1 Filed 08/12/20 Page 7 of 9



incident for which this Complaint seeks exoneration from, or limitation of,

liability, admonishing them to file their respective claims with the Clerk of this

Court, to serve a copy thereof on the attorneys for Plaintiffs, and to appear and

answer the allegations of this Complaint, on or before a date to be fixed by the

Court in the notice;

      2.     That the Court enter an order directing the execution of the monition

and publication of notice thereof in such newspaper(s) as the Court may direct,

once a week for four (4) consecutive weeks prior to the date fixed by the Court for

the filing of such claims, all as provided for by law and Rule F(4) of the Federal

Rules of Civil Procedure, Supplemental Rules for Certain Admiralty and Maritime

Claims and Asset Forfeiture Actions;

      3.     That the Court, upon issuance of the monition, enter an order

restraining the prosecution of any and all suits against Plaintiffs and/or the Boat,

which may already have been commenced by any person or entity to recover

damages as a result of the April 28, 2019 incident described herein, and for which

this Complaint seeks exoneration from, or limitation of, liability, and restraining

the commencement and prosecution of any additional or unknown lawsuits,

whether new or old, or any legal proceedings, against Plaintiffs and/or the Boat,

with respect to any claims arising from the April 28, 2019 incident described




                                                                                       -7
       Case 2:20-cv-00038-BMM-JTJ Document 1 Filed 08/12/20 Page 8 of 9



above, and for which this Complaint seeks exoneration from, or limitation of,

liability;

       4.    That the Court permit Plaintiffs to contest their liability, if any, for all

injuries, damages, and/or deaths arising from the April 28, 2019 incident, and for

which this Complaint seeks exoneration from, or limitation of, liability, and that

this Court, in this proceeding, adjudge that Plaintiffs and the Boat are to be

completely exonerated from liability arising out of the incident on April 28, 2019,

and for which this Complaint seeks exoneration from, or limitation of, liability, and

that no liability exists on the part of Plaintiffs and/or the Boat for any injuries,

damages, and/or deaths resulting from that incident;

       5.    In the event it is found by this Court that liability exists on the part of

Plaintiffs or the Boat, by reason of the injuries, damages and/or deaths, that the

Court adjudge that such liability shall in no case exceed the value of Plaintiffs’

interest in the Boat, if any, as the same existed immediately following the incident

described herein, and that a decree be made discharging Plaintiffs from any further

liability beyond that amount; and

       6.    That Plaintiffs receive such other and further relief as this Court may

deem just and proper under the circumstances.




                                                                                       -8
Case 2:20-cv-00038-BMM-JTJ Document 1 Filed 08/12/20 Page 9 of 9



DATED this 12th day of August, 2020.

                             CROWLEY FLECK PLLP


                             By: /s/ Ian McIntosh
                                 Ian McIntosh
                                 Mac Morris




                                                                   -9
